FILED
                            NOT FOR PUBLICATION                               OCT 13 2011

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                        U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



UNITED STATES OF AMERICA,                         No. 10-10527

               Plaintiff - Appellee,              D.C. No. 4:10-cr-00289-SBA

  v.
                                                  MEMORANDUM *
JOSE IRAHETA,

               Defendant - Appellant.



                    Appeal from the United States District Court
                       for the Northern District of California
                   Saundra B. Armstrong, District Judge, Presiding

                           Submitted September 27, 2011 **

Before:        SILVERMAN, W. FLETCHER, and MURGUIA, Circuit Judges.

       Jose Iraheta appeals from the 57-month sentence imposed following his

guilty-plea conviction for illegal reentry following deportation, in violation of

8 U.S.C. § 1326. We have jurisdiction under 28 U.S.C. § 1291, and we affirm.




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      Iraheta contends that the district court procedurally erred by failing to

consider his challenge to the sentencing enhancement under U.S.S.G. § 2L1.2(b),

by giving too much weight to the Guidelines, by failing to address the 18 U.S.C.

§ 3553(a) sentencing factors, and by failing to provide an adequate explanation for

the sentence. We review for plain error. See United States v. Valencia-Barragan,

608 F.3d 1103, 1108 (9th Cir. 2010). There is no plain error here because “the

district court listened to [Iraheta’s] arguments, stated that it had reviewed the

criteria set forth in § 3553(a), and imposed a sentence within the Guidelines

range.” Id.

      Iraheta also contends that the sentence is substantively unreasonable because

application of the 16-level sentencing enhancement under U.S.S.G. § 2L1.2

resulted in a sentence that was greater than necessary to meet the goals of

sentencing. In light of the totality of the circumstances and the 18 U.S.C.

§ 3553(a) sentencing factors, the sentence at the bottom of the Guidelines range

was not substantively unreasonable. See Gall v. United States, 552 U.S. 38, 51

(2007); Valencia-Barragan, 608 F.3d at 1108-09.

      AFFIRMED.




                                           2                                        10-10527